Case 2:21-cv-04807-MWF-JC Document 13 Filed 08/19/21 Page 1 of 2 Page ID #:31

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

Case No.        CV 21-4807 MWF (JCx)                                     Date: August 19, 2021
Title       Maisha N. Henson v. Southwest Credit Systems, L.P.


Present: The Honorable:       MICHAEL W. FITZGERALD, United States District Judge
                    Rita Sanchez                                       Not Reported
                    Deputy Clerk                                 Court Reporter / Recorder

        Attorneys Present for Plaintiffs:                 Attorneys Present for Defendants:
                 Not Present                                        Not Present

Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE

       A review of the docket in this action reflects that the Complaint was filed on
June 14, 2021. (Docket No. 1). On June 16, 2021, Plaintiff filed a Waiver of
Service reflecting service of the Summons and Complaint upon Defendant
Southwest Credit Systems, L.P. (Docket No. 8). Pursuant to the Waiver of
Service, Defendant’s response to the Complaint was due August 16, 2021. On July
14, 2021, Plaintiff filed a First Amended Complaint (“FAC”). (Docket No. 10).
Pursuant to Federal Rules of Civil Procedure, Rule 4(m), the time to serve the FAC
will expire on September 13, 2021.

      The Court ORDERS Plaintiff to show cause why this action should not be
dismissed for lack of prosecution. In response to this Order to Show Cause, the
Court will accept the following no later than SEPTEMBER 13, 2021.

         BY PLAINTIFF: PROOF OF SERVICE of Summons and FAC on
          Defendant.

       Failure to timely file a proof of service, or request an extension of time to do
so, will result in the dismissal of this action on September 14, 2021.

                  AND/OR




CV-90 (03/15)                          Civil Minutes – General                               Page 1 of 2
Case 2:21-cv-04807-MWF-JC Document 13 Filed 08/19/21 Page 2 of 2 Page ID #:32

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL

Case No.        CV 21-4807 MWF (JCx)                             Date: August 19, 2021
Title       Maisha N. Henson v. Southwest Credit Systems, L.P.

         BY DEFENDANT: RESPONSE TO THE FAC (“Response”). The
          parties may also file an appropriate stipulation to extend the time within
          which Defendant must respond to the FAC.

                  OR

         BY PLAINTIFF: APPLICATION FOR CLERK TO ENTER DEFAULT
          as to Defendant who has not timely responded to the Complaint.

      No oral argument on this matter will be heard unless otherwise ordered by
the Court. See Fed. R. Civ. P. 78; Local Rule 7-15. The Order will stand
submitted upon the filing of the response to the Order to Show Cause. Failure to
respond to the Order to Show Cause by September 13, 2021 will result in the
dismissal of this action.

        IT IS SO ORDERED.

                                                                 Initials of Preparer: RS/sjm




CV-90 (03/15)                          Civil Minutes – General                     Page 2 of 2
